

117 SRES 373 IS: Marking the 4-year anniversary of the devastation of Puerto Rico and the United States Virgin Islands by Hurricane Maria.
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 373IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Menendez (for himself, Mr. Schumer, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Mr. Casey, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mr. Markey, Mr. Murphy, Mr. Padilla, Mr. Sanders, Mr. Van Hollen, Ms. Warren, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on Energy and Natural ResourcesRESOLUTIONMarking the 4-year anniversary of the devastation of Puerto Rico and the United States Virgin Islands by Hurricane Maria.Whereas, on September 20, 2017, Hurricane Maria made landfall in Puerto Rico;Whereas Puerto Rico and the United States Virgin Islands were still recovering from a direct hit by Hurricane Irma when Hurricane Maria made landfall just 14 days later;Whereas, on September 20, 2021, the people of Puerto Rico and the United States Virgin Islands living on the islands, as well as those living in the mainland United States, will commemorate the 4-year anniversary of Hurricane Maria;Whereas, after the Great Galveston Hurricane of 1900, Hurricane Maria is the second deadliest storm recorded in United States history;Whereas the people of Puerto Rico and the United States Virgin Islands living in both the mainland United States and on the islands of Puerto Rico and the United States Virgin Islands have shown an incredible and resilient spirit in rebuilding after their record losses;Whereas Puerto Rico faced one of the longest blackouts in United States history, during which millions of residents were left without power and basic services for nearly a year, triggering crises of physical and mental health, migration, housing, and infrastructure;Whereas, 4 years since Hurricane Maria made landfall in Puerto Rico, the electrical grid in Puerto Rico remains unreliable, leaving millions of people without a secure source of power as they suffer intermittent brownouts and blackouts;Whereas, due to the impacts of Hurricanes Maria and Irma, thousands of people in Puerto Rico and the United States Virgin Islands still have blue tarps over their roofs;Whereas, as a result of Hurricane Maria, hundreds of thousands of Puerto Ricans were uprooted, and some Puerto Ricans have relocated to the mainland United States;Whereas, due to unaddressed damage to homes in Puerto Rico, hundreds of Puerto Ricans displaced by Hurricane Maria continue to need housing assistance from the territorial government and the Federal Government;Whereas the economic health of Puerto Rico continues to waiver as the preexisting debt crisis was exacerbated by the impact of Hurricane Maria;Whereas Hurricane Maria is the third most costly tropical cyclone in United States history, with damages estimated at $98,100,000,000;Whereas the Federal Government has allocated approximately $71,000,000,000 in disaster-relief funding to help the people of Puerto Rico and the United States Virgin Islands rebuild from other disasters that have impacted the islands since Hurricane Maria;Whereas, in Puerto Rico, the official death toll from Hurricane Maria stands at 2,975 victims, although some academic estimates place the toll at 4,645;Whereas many of the underlying vulnerabilities contributing to the massive death toll in Puerto Rico are still present, including an underfunded healthcare system and a shortage of medical physicians and specialists;Whereas the residents of Vieques, Puerto Rico, which number more than 8,000, lost the primary hospital and do not have an adequate and comprehensive healthcare facility;Whereas, in a September 2020 report, the Office of the Inspector General of the Department of Homeland Security found that the Federal Emergency and Management Agency (in this preamble referred to as FEMA) mismanaged the distribution of commodities in response to Hurricanes Irma and Maria in Puerto Rico;Whereas FEMA lost visibility of approximately 38 percent of its commodity shipments to Puerto Rico, worth an estimated $257,000,000;Whereas, in an April 2021 report, the Office of the Inspector General of the Department of Housing and Urban Development found that the administration of President Donald Trump created bureaucratic hurdles that delayed approximately $20,000,000,000 in hurricane disaster recovery and mitigation funds to Puerto Rico;Whereas Puerto Rico and the United States Virgin Islands continue to battle with climate change, which has intensified tropical cyclones, rising temperatures, coastal erosion, droughts, and flash floods, among other climate events;Whereas Puerto Rico continues to address and respond to other disasters, including the earthquakes of 2020 and the COVID–19 pandemic; andWhereas millions of Puerto Ricans and Virgin Islanders still grapple with the physical, emotional, and economic damages caused by Hurricanes Maria and Irma: Now, therefore, be itThat the Senate—(1)remains steadfast in its commitment to the people of Puerto Rico and the United States Virgin Islands to assist in restoring the islands to their full potential; and(2)resolutely assures that it will not abandon the plight of—(A)the millions of citizens of the United States living in Puerto Rico and the United States Virgin Islands; and(B)the citizens of the United States who have relocated from Puerto Rico and the United States Virgin Islands to the mainland United States in the aftermath of Hurricane Maria. 